Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2018

                                      No. 04-18-00133-CV

                                 IN THE MATTER OF S.T.,

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. JV-17-035
                         Honorable Romero Molina, Judge Presiding


                                         ORDER
       Appellant’s first motion for extension of time to file the appellant’s brief is granted. We
order counsel for the appellant, Abner Burnett, to file the appellant’s brief by May 14, 2018.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court